Citation Nr: 1011261	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-37 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder and panic disorder and agoraphobia due to personal 
assault.


REPRESENTATION

Veteran represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1965 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran asserts that posttraumatic stress disorder was 
due to a sexual assault in service.  The service treatment 
record shows that the single Veteran was discharged from 
service because of pregnancy.  

The record contains a diagnosis of posttraumatic stress 
disorder in part associated with the history of rape in 
service.  

The Board determines that under 38 C.F.R. § 3.304(f)(4) the 
evidence should be submitted to a VA mental health 
professional for an opinion as to whether the record 
indicates that a personal assault occurred.



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric 
examination, including psychology 
testing, to determine whether the 
evidence of record supports a finding 
that the Veteran was a victim of a sexual 
assault (rape) in service and, if so, is 
at least as likely as not that the 
Veteran has posttraumatic stress disorder 
based on credible evidence of the in-
service sexual assault. 

If there is a diagnosis other than 
posttraumatic stress disorder, the 
examiner is asked to express an opinion 
as to whether it is at least as likely as 
not that the Veteran's psychiatric 
disorder is related to the Veteran's 
service. 

In formulating an opinion, please 
consider that the term "at least as 
likely as not" means that the weight of 
the evidence both for and against the 
conclusion reached in the opinion is so 
evenly divided that it is as medically 
sound to find in favor of the conclusion 
as it is to find against the conclusion. 

The claims file must be made available to 
the examiner for review.  

2.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains adverse to the 
Veteran, furnish the Veteran and her 
representative a supplemental statement 
of the case and return the case to the 
Board.  






The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



